— In an action to recover damages, inter alia, for libel, slander, and tortious interference with a contract, the defendants appeal from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated August 5, 1985, as denied their motion to amend their answer to plead the defense of the Statute of Limitations.
Order reversed insofar as appealed from, without costs or disbursements, and motion granted.
On the facts presented, including the lack of demonstrable prejudice to the plaintiff, Special Term should have granted the defendants’ motion to amend their answer (see, CPLR 3025 [b]). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.